DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, Claims 42-55 in the reply filed on 7/22/2022 is acknowledged.  Claims 64-68 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Interpretation
Lc in Claim 1 is interpreted as lattice constant (Lc).  Support for this interpretation is found in the Specification as filed at [00082].  Since Lc can be easily misinterpreted and to reduce ambiguity of the claim, it is suggested to change the language to “lattice constant (Lc)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 42-44 and 46-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 2012/0177531) and in further view of Cabot (GB-1068519 submitted in the IDS filed 4/10/2020).
Regarding Claim 42, Chuang et al (US 2012/0177531) discloses a martensitic stainless steel powder composition including 0.80-1.40 wt% of carbon (i.e. a powder mixture configured to form a carbon steel product) (see [0004].  Chuang discloses the powder composition comprising an admixture of carbon black and metal powder (see [0024] and [0030]).  Chuang further discloses the carbon in the powder is a main element for forming carbides (see [0036]).  Chuang therefore discloses an admixture comprising a carbon black and a metal powder where the carbon black is configured to be incorporated in the metal as carbide and become part of the product.
Chuang does not explicitly disclose carbon nanoparticles where the Lc is greater than 3.0 nm.
Cabot discloses a plasma black which is a carbon black where the Lc is 3.7 nm and 5.3 nm and average particle size is 35.2 nm and 42.2 nm since 10 Å = 1 nm (see Page 5, Table 1).  Cabot therefore reads on a carbon nanoparticle wherein the Lc is greater than 3.0 nm.  Cabot further discloses a carbon black that is produced in a process that selectively and precisely produces carbon blacks and permits an almost complete recovery of the carbon contents (see Page 1, Col 2, Ln 60-69).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the admixture comprising metal powder and carbon black as disclosed by Chuang where the carbon black comprises a plasma black comprising carbon nanoparticles with Lc of 3.7 nm or 5.3 nm as disclosed by Cabot since it is commercially available precise and pure product therefore yielding controlled variability when dispersed in the admixture.
	Regarding the limitation wherein the carbon nanoparticle is prepared from a gas phase precursor, the limitation is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, the prior art discloses a product of identical composition formed into an admixture of powder and particles.  The instant claim implies the identical structure. It would have been obvious to one of ordinary skill in the art at the time of the invention that preparation from a gas phase precursor would not impart structural differences to the end product admixture since carbon nanoparticles are identical in size and Lc.  In the event any slight differences can be shown between the two admixtures, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Chuang and Cabot.  See Ex parte Gray, 10 USPQ2d 1922.
Regarding Claim 43, Cabot discloses a carbon black with a nitrogen surface area that is 91.5 and 76.6 m2/g (see Table 1).
Regarding Claim 44, Cabot discloses a carbon black that is unpelletized, comprises nanoscale particles (i.e. is very fine), and is in the form of thin particles resembling crinkled film material like cellophane (see Table 1 and Page 4, Ln 25-35).  Chuang and Cabot do not explicitly disclose that the carbon black is fluffy and has a pour density of greater than 0.2 mL/g.  
Since, Cabot’s carbon black comprises fine carbon nanoparticles and has form resembling crinkled film like cellophane, one of ordinary skill in the art would reasonably expect the crinkly film-like nanoparticles to have a low bulk density and therefore to be fluffy when unpelletized.  Furthermore, since the carbon black disclosed by Cabot appears to be identical to the carbon particles of the invention in having comparable nanoscale particle size, comparable high surface area, and the same crystallization as the carbon black of the invention, one of ordinary skill in the art would reasonably expect Cabot’s carbon black to have comparable pour density to the invention 
Regarding Claim 46, Cabot discloses a carbon black produced from hydrocarbon which consist essentially of hydrogen and carbon (see Page 2, Ln 85-99).  Therefore, a person of ordinary skill in the art would reasonably expect that the carbon black contains no non-combustible solid components (i.e. ash).
Regarding Claim 47, Cabot discloses a carbon black produced from hydrocarbon which consist essentially of hydrogen and carbon (see Page 2, Ln 85-99).  Therefore, a person of ordinary skill in the art would reasonably expect that the carbon black contains no levels of metal.
Regarding Claim 48, Chuang further discloses the metal powder includes Fe, Mn, Cr, Mo, or V (see Table 1).
Regarding Claim 49, Cabot discloses a carbon black produced from hydrocarbon which consist essentially of hydrogen and carbon and in the absence of oxygen or sulfur, the yield approximates the total amount of carbon in the make (see Page 2, Ln 85-99).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the admixture as disclosed by Chuang and Cabot where the sulfur is absent in the carbon black as disclosed by Cabot since it is produced at a high yield from the hydrocarbon.
Regarding Claim 50, the claim limitation is directed to a property or function of the carbon nanoparticle based on the Lc and surface area where Cabot discloses a carbon nanoparticle that has a Lc of greater than 3.0 nm and a surface area of 91.5 and 76.6 m2/g and is therefore reasonably expected by a person of ordinary skill in the art to have the same property.
Regarding Claim 51, Cabot discloses a carbon black produced from hydrocarbon which consist essentially of hydrogen and carbon (see Page 2, Ln 85-99) and wherein the yield closely approximates the total amount of carbon in the make (see Col 2, Ln 97-99).  Therefore, Cabot reads on a carbon black having a percent carbon that is about 100%.
Regarding Claim 52, Chuang discloses an admixture where the carbon powder is a carbon black (see Claim 12).
Regarding Claim 53, Chuang discloses a martensitic stainless steel powder (i.e. a metal).
Regarding Claim 54, Chuang discloses a martensitic stainless steel powder composition including 0.80-1.40 wt% of carbon (i.e. a powder mixture configured to form a carbon steel product).
Regarding Claim 55, Chuang discloses a powder generating tungsten carbide in the product (see [0040]).


Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang and Cabot as applied to Claim 42 and in further view of Rothbuhr (US 3,852,399).
As applied to Claim 42, Chuang and Cabot disclose an admixture of carbon nanoparticles with Lc greater than 3.0nm with metal, and wherein the carbon nanoparticle is configured to be incorporated into the metal and become part of a product.  Chuang further discloses the admixture that is mixed with a binder in a high shear mixer to form a granular feedstock (see [0024]).
Regarding Claim 45, Chuang and Cabot do not specifically disclose an admixture where the carbon nanoparticles are pelletized.
Rothbuhr discloses a carbon black that is made into carbon black pellets with a pelletizing liquid that is water (see Col 1, Ln 49-64).  Rothbuhr discloses that pelletizing carbon black allows the carbon clack to be economically handled and transported (see Col 1, Ln 6-24).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the admixture disclosed by Chuang and Cabot where the carbon nanoparticles are in the form of pellets as disclosed by Rothbuhr in order to make the handling and transport of the carbon easier when forming the admixture.


Citation of Pertinent Art
The following art is made of record and not relied upon is considered pertinent to applicant's disclosure.
Baran et al (US 2003/0103858) discloses an iron-based metallurgical powder comprising iron powder, alloying additive, and carbon powder (see [0012]).  Baran discloses the metallurgical powder composition where the carbon is added as a substantially pure carbon powder in crystalline and/or amorphous form (see [0034]).
Hardman et al (US 2017/0073522) is considered pertinent but is not available as prior art since it is commonly owned with Applicant.  Hardman discloses carbon nanoparticles with lattice constant (Lc) greater than 3.0 nm.  Hardman discloses the carbon nanoparticles in a composite with an elastomer.  Hardman does not disclose the carbon nanoparticles in an admixture with metal or metal oxide powders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/10/2022